 GEORGE EDGECOMBE, D/B/A WILLETT ENTERPRISES9George Edgecombe, Doing Business as Willett Enter-prisesandHenry Wodarski,Jr. Case 3-CA-5&16October 23, 1975DECISION AND ORDER1975.)During the year just prior to issuance of thecomplaint,Willett Enterprises received at various jobsitesgoods and materials valued in excess of-$50,000 whichEdgecombe purchased from enterprises located in the Stateof New York which, in turn, had, received them. directlyfrom suppliers located outside the State of New York.BY CHAIRMAN MURPHY AND MEMBERSFANNING AND PENELLOOn June 27, 1975, Administrative Law JudgeBenjamin K. Blackburn issued the attached Decisionin this proceeding. Thereafter, General Counsel filedexceptions and a supporting brief.Pursuant to- the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.-DECISIONSTATEMENT OF THE CASEBENJAMIN K. BLACKBURN, Administrative Law Judge:The chargewas filed onSeptember 23, 1974.1 Thecomplaint was issuedon January 16, 1975. The hearingwas held in Elmira,New York, on May 15, 1975. The issuewas Respondent'smotive for laying off Henry Wodarski,Jr., on September 13. For thereasons setforth below, I findthat itwas a motive unrelated to Wodarski's unionactivitiesand thus theterminationdid not violateSection8(a)(3) and(1) of the National Labor Relations Act, asamended.Upon the entire record,includingmy observation of thedemeanor of the witnesses, and after due consideration of abrief filed by the General Counsel,' I make the following:FINDINGS OF FACT1.JURISDICTIONAt all times material herein, George Edgecombe wasengaged inthe construction industry in the State of NewYork, principally as a builder of bridges,as a soleproprietor under the trade name of Willett Enterprises.(Edgecombe incorporatedWillettEnterprises in early1Datesare 1974 unless otherwiseindicated.H. THE UNFAIR LABOR PRACTICEA.CredibilityThis case revolves around a work stoppage whichoccurred on Saturday, September 7, and Monday, Septem-ber 9. The only significant credibility conflict in the recordconcerns whether Wodarski called the men off the job onhisown initiative or on the orders of Maurice (Bill)Hughes, business agent for Local 532, United Brotherhoodof Carpenters and Joiners of America. Wodarski testifiedthat he followed Hughes' instructions. Hughes testified, ineffect, that the incident related byWodarski at whichHughes gave Wodarski his instructions, never took place.Principally because of Hughes' evasiveness, I have creditedWodarski over Hughes in this respect and, generally, havecredited Hughes only where his testimony is corroboratedby another witness. There is, in the record an additionalpoint which reinforces my appraisal of Hughes' demeanoron the witness stand and furnishes, I think, an explanationfor his unwillingness to own up to his own role in whattook place.Wodarski, an ardent union man, was placed in ananomalous position in his on-the-job relationship withEdgecombe because Samuel Ruggiano, an official of theCarpenters Union at the International level, and Hughesmade a deal with Edgecombe. They agreed that Edge-combe could operate nonunion on the project in questionprovided he used union men. Although the fact is notspelled out in the record, I gather, from Ruggiano's effortsto interfere in the proceedings when Hughes was on thewitness stand and making concessions which were not toRuggiano's liking, that Ruggiano is Hughes' superior in theunion hierarchy.Ruggiano,who took the stand as awitness for the General Counsel at a time when Hugheswas not in the hearing room but whose. sympathiesobviously lay with Edgecombe rather than Wodarski,testified credibly that he learned of, the work stoppagewhen Hughes telephoned him, presumably on September7, and he immediately told Hughes to order the men backto work. Hughes, who was called by Respondent,- testifiedthat he never told Ruggiano about the walkout-prior to aluncheon meeting of Ruggiano, Hughes, and Edgecombeon September 9. As to this relatively insignificant detail,, IcreditRuggiano over Hughes.More importantly, itprovides the key to Hughes' evasiveness. In authorizingWodarski to pull the men ofl, the job, he was violating thedeal Ruggiano had made with Edgecombe that the Unionwould do nothing to embarrass Edgecombe on a nonunionproject.Ruggiano considered the deal an importantobligation, both by the Union and by himself personally.When Hughes talked to Ruggiano on the telephone onSeptember 7, he left out the detail that the men were not221 NLRB No. 3 10DECISIONS'OF NATIONALLABOR RELATIONS BOARDworking as a result of his instructions. When he got on thewitness stand with Ruggiano in the room, he was so loathto admit that he had violated the deal, thus undercuttingRuggiano's relationship with Edgecombe, that he fudgedhis testimony.B.FactsHarrison & Burroughs is a corporation headquartered inWillett, New York, which has a long relationship with theCarpenters as well as other labor organizations as a unioncontractor. Edgecombe became sole owner of Harrison &Burroughssome' 6 years ago. More recently, one projectbefore the. project involved in this case, he organizedWillett Enterprises as a sole proprietorship in order to beable to participate in nonunion jobs. Whether operatingunion or nonunion, he has never actually signed a writtencontract with the Carpenters Union.C.D.Murray Company, a nonunion' company, is thegeneral contractorwith -the State of New York forconstruction of the Fitch 'Street Bridge in West Elmira,New York. Edgecombe, wearing his Willett Enterprisesrather than his Harrison & Burroughs hat, is -a subcontrac-tor under Murray.Some-timeinAugust, before beginning work on thebridge, Edgecombe met with Ruggiano, Hughes, and anIronWorkers business agent who is unnamed in therecord. Edgecombe explained his willingness to pay unionwages and benefits and observe union conditions and hisdesire not to haveanyunion-type trouble on the job whichwould embarrass him in his relationship with Murray. Hewas'especially concerned that there be no disputes over thework- along craftlines.The three union officials' agreed, onbehalf of their own organizations as well as the labororganizations such as the Laborers who would representany other crafts employed by Edgecombe, that they wouldnot formallyassign businessagents or stewards to'theproject and that any problems which might arise would beworked out quietly after hours without any of the outwardmanifestationsof labor disputes that sometimes arise onunion projects.Edgecombe began work onMonday, August 26. Wodar-ski, and presumably other carpenters, were hired throughLocal532'shiring-hall in Elmira: They were informed thatthe project was nonunion and that Local 532 had made aspecial arrangement with Edgecombe. Wodarski's first dayon-the job was-August 26. The'next day, Hughes stoppedhis automobile alongside the road near the project, calledWodarski over, and appointed him steward.2Wodarski took his appointment seriously. He askedHarold- Eltz, Edgecombe's general superintendent, for hisunion book. He filed a formal steward's report With thesecretary of Local-532 at a union meeting held on August29. He expressed his displeasure of Eltz' having carpentersdo cement finishers' work.' On that occasion, sometimeprior -to September 7, Wodarski changed into his streetclothes at quitting time and then'stood by and watched, for2Testimony S about this incident is- the prime example of Hughes'evasiveness while on the witness stand.Hughes was never asked specificallywhether he went to the project.If he had admitted it, of course, it wouldhave been further evidence that he had failed to live up to the deal withEdgecombe,for a specific commitment which he and Ruggiano had madesome 2 hours while two other carpenters' did the cementwork on overtime.Wodarski's work performance, especially his propensityfor stopping work to talk, soon got him into Eltz' badgraces.Eltz complained to Edgecombe, calling Edge-combe's attention on at least one occasion to the fact thatWodarski was talking when he should have been working.Eltz recommended that Edgecombe fire' Wodarski. Edge-combe declined.Fitch Bridge, is a posted rate project, that is, by the termso•C. D. Murray Company's contract with the State of NewYork, it and its subcontractors are obligated to pay theprevailing wage- rates- in the area. As is customary in "thesesituations,prevailingwage rates are union rates. FitchBridge lies just outside the Elmira city limits. Local 532'shourly rate for Elmira carpenters is some 25 cents an hourhigher than the rate under the contract of a Carpenters'local in, Corning, New York, while its ' fringe benefitpayments total a similar amountless. Because,apparently,someone concluded that the Corning rate applied to allparts of Chemung County which he outside the city limitsof Elmira, the carpenters rate which was posted on, the jobwas the Corning rather than the Elmira rate. Sometimeprior to September 6, a carpenter other than Wodarskicomplained to Hughes that Edgecombe was going to paythe carpenters at too low a rate. Hughes arranged forRuggiano and himself to meet Edgecombe for lunch onSeptember 9 to discuss the matter.Wodarski and the other carpenters received their. firstpaychecks on Friday, September' 6. Wodarski computedwhat he should have received under the Elmira rate andconcluded he had been underpaid. When Eltz declined tohelpWodarski, he approached Edgecombe, showed Edge-combe his and another carpenter's checks, and saidsomebody had made a mistake. Edgecombe computedwhat Wodarski and the other man were entitled to, usingthe Corning rate, and disagreed. He said the rate that hadbeen used was the posted - rate and, therefore, thepaychecks were right.Wodarski said he was going tocomplain to Hughes. Edgecombe said he had agreed to paythe posted rate plus fringe benefits to the Union. He, saidthat he already,had a meeting scheduled with the Union onMonday, over the posted rate and, if there was anythingwrong, it would be straightened out at that time. Wodarskilater asked Ebtz for permission to use the telephone,on theproject in order to call Hughes. Eltz refused.On his way home from work that evening Wodarskifound Hughes at the home of a Mr. Clemmons, vicepresident of, Local 532.Wodarski told Hughes about thedispute over the rate. Hughes instructed Wodarski tocontact the other five carpenters on the project that nightand tell them not to report to work the next morning andto come to the union hall instead of going to work onMonday morning. Wodarski passed the word. As a result,no carpenters reported for work on Saturday. Eltz reportedthisfact to Edgecombe by phone. Edgecombe calledHughes. Hughes acted surprised. Edgecombe asked if theirwas that business,agents wouldstay away.He admitted that he askedWodarskito keep an eye on things and call,him at homeif anyproblemsarose.He denied vehementlythat he used the word "steward" in the courseof theconversation.My findingsare basedonWodarski'screditedtestimony. GEORGE EDGECOMBE,' D/B/A WILLETT ENTERPRISES11meeting forMonday to discuss the rate was still on.Hughes assured.him it was. Hughes called Ruggiano.RuggianotoldHughes to order the men back to work.Hughes did not do as he was told. As a result, Edge-combe's carpenters did not work on September 7 orSeptember 9.Edgecombemet with Ruggiano and Hughes, at theFlaming Pit,Restaurantaround noon on September 9 asscheduled. They resolved the dispute over the rate withoutany difficulty. Edgecombe readily agreed to pay the Elmirarather than -the Corning rate. The change cost him little, forit simply meantthat he could reduce his contributions toLocal 532's various fringe benefit funds by almost as muchas he raisedthe hourly rate. Edgecombe said that he hadhad enough of Wodarski and was going to lay him off. Hereferred specifically to the cement finishing incident whenWodarski had created the kind of craft trouble thatEdgecombe was anxiousto avoid. Ruggiano and HughespersuadedEdgecombe not to terminate Wodarski. Theypromisedhim they would take Wodarski off his hands byfinding another job for him in a few days. When Hughesreturnedto the hall after lunch he instructed `the men toreturn towork the nextmorning.All six,Wodarskiincluded, did so.On Wednesday, September 11, Wodarski and Edge-combe hadan argumentat the jobsite about what hadhappenedbetween themon September 6. Edgecombeasked Wodarski who had told the men that the Corningrate was allthey weregoing to get.Wodarski said thatEdgecombehad. Edgecombe said, "That is an outrighthe.,,Wodarski telephoned Hughes that evening and com-plained that Edgecombe had called him a God damn liar.Hughes wentto the jobsite on the morning of Friday,September13,and told Edgecombe he had a problembecause Edgecombehad called Wodarski a God damn liar.Edgecombeprotested that he never used that kind oflanguage.He insisted that he and Hughes go to Wodarskiimmediately and talk about it. They did so. EdgecombetoldWodarski that he had not called him a "g d liar." 3Wodarski insisted that he had. Edgecombe asserted that hecould not becausehe did not use that sort of language. HegaveWodarski and Hughes a lecture about his religiousscruples andway of life. Wodarski began to back down,saying that Edgecombe might have used some expressionsuch as gol-darned rather than God damn. This did notmollify Edgecombe.He said againthat he had not used theword liar to describe Wodarski at all. He said that what hehad said to Wodarski on September 11 was that thestatementto the effect that he had said on September 6that the menwere goingto get no more than the then-posted ratewas a he. Finally, Edgecombe stated that hehad had enough of Wodarski and did not want him on thejob any more. The conversation ended on that note.Wodarski returned to work as Edgecombe and Hughes left.Around 3 that afternoon, Edgecombe returned, gave3 There is no significant dispute between Wodarski and Edgecombe as towhat passed between them in their various conversations. Where they differas to details(for example, whether Edgecombe said on September 6 that theposted rate was all he was going topay the carpenters), I have followedEdgecombe rather than Wodarski. In this connection, I was impressed byEdgecombe's inability to speak the words "God damn liar" even on theWodarski two paychecks covering all the wages due him,and laid him off.About a week later Hughes told Wodarski that there wasa union carpenter job waiting for him at New York StateElectric and Gas.Wodarski declined it because he haddecided to get out of the labor movement by changing hisoccupation.InDecember he obtained a Federal civilservice job with the Farmers Home Administration.However,because of bureaucratic red tape, he did notactually begin work untilApril 7, 1975.4C.Analysis and ConclusionsThiscase ison all fours withHarold Leverson and JohnBohlingd/b/aMcDonald's Carry-Out Restaurant,181NLRB 1012 (1970). InMcDonald'sLeverson angrily andillegally interrogated the three alleged discriminatees abouttheir protected concerted activities, then calmed down anddiscussed their grievances with them. As he left therestaurant, themanager and 'assistant -manager recom-mended that he fire the three for reasons unrelated to theirefforts to organize, i.e., for their poor work performance.Leverson went home and thought it over. He returned afew hours later and discharged all three. The Board heldtherewas no violation of the Act. It reasoned that theGeneral Counsel had failed to prove an illegal motivebecause, under the circumstances, "it is evident that indischarging the three men [Leverson] was motivated by adesire to support his supervisors and eliminate the workingproblemswhich had been reported by them." Thecircumstances were Leverson's initial "intuition" to fire themen for engaging in organizational activities, his failure todo it on the spot in their first confrontation, his subsequentreceipt of information about the men from his supervisorsand their recommendation that he discharge them, and thehiatusof a few hours between his first and secondconfrontations with the men.Here, Edgecombe decided on September 9 to dischargeWodarski for engaging in union activities. He was talkedout of it by Ruggiano and Hughes. There is no evidence,expressor implied, that by the end of his meeting withRuggiano and Hughes he harbored any further desire todischarge Wodarski. After a hiatus of 4 days, he dischargedWodarski because he resentedWodarski's putting thewords "God damn liar" in his mouth on September 11.Like Leverson, he was moved to action by somethingwhich occurred after he had toyed with and rejected theidea of discharging for a reason proscribed by the Act.There is no evidence, express or implied, that the animosityhe felt toward Wodarski on September 13 was related toWodarski's union activities. His own testimony of hisremark to Hughes, in Wodarski's presence, on September13as he made up his mind to discharge Wodarskiestablishes just the opposite. Edgecombe testified, ".. .and I turned to the business agent and I said, `I have hadenough of this man, from his not working and his visitingwitness stand and his consistent resorting to"g d liar" as a euphemism intheir stead.4The GeneralCounsel's renewed motion to strike all thetestimony onwhichthe findingsof fact contained in this paragraph are based is herebydenied 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDand now calling me a liar. You said you were going to gethim another job. I don't want him on the job-any longer.' "The exchange of September 13 was an -angry one with noopportunity for dissembling. If Edgecombe had stillharbored any grudge againstWodarski for the unionactivitieswhich took place on or before September 9,including his role in the pay rate dispute, he would haveexpressed it then. The motive he did spit out was unrelatedtoWodarski's union activities. I find, therefore, on theprecedent ofMcDonald's,that the burden of proving thatthe discharge was made because of Wodarski's unionactivities has not been sustained by the General Counsel.Upon the foregoing findings of fact, and upon the entirerecord in this case, I make the following:2.Local 532, United Brotherhood of Carpenters andJoiners of America, is a labor organization within themeaning of Section 2(5) of the Act.3.The allegation of the complaint that George Edge-combe, doing business as Willett Enterprises, violatedSection 8(a)(3) and (1) of the Act by discharging HenryWodarski, Jr., on or about September 13, 1974, forengaging in union or other protected concerted activitieshas not been sustained.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in this proceed-ing, and pursuant to Section 10(c), of the Act, I hereby issuethe following recommendedCONCLUSIONS OF LAW1.GeorgeEdgecombe, doing business asWillettEnterprises, is, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.ORDERSThe complaint is dismissed in its entirety.In the eventno exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations, be adopted by the Board and becomeRules and Regulationsof the National Labor Relations Board, the findings,itsfindings, conclusions, and order, and all objections thereto shall beconclusions,and recommended Order herein shall, as provided in Sec.deemed waived'for all purposes.